[NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                                                                                

No. 95-1131

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                    JOS  NEGRON GIL DE RUBIO,

                      Defendant, Appellant.

                                                                                                

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jos  Antonio Fust , U.S. District Judge]                                                                 

                                                                                                

                              Before

                     Torruella, Chief Judge,                                                     

                  Coffin, Senior Circuit Judge,                                                        

                     and Cyr, Circuit Judge.                                                     

                                                                                                

   Jos  A. Pagan Nieves, with whom Jos  A. Pagan Nieves Law Offices                                                                             
was on brief for appellant. 
   Juan A. Pedrosa, Assistant United States Attorney, with whom                            
Guillermo Gil, United States Attorney, Jos  A. Quiles-Espinosa, Senior                                                                      
Litigation Counsel, and Nelson P rez-Sosa, Assistant United States                                                 
Attorney, were on brief for appellee.

                                                                                                

                          August 6, 1996
                                                                                                

          Per  Curiam.   Jos   Negron  Gil  de  Rubio  ("Negron")                    Per  Curiam.                               

appeals his  conviction and  sentence for  conspiring to  possess

cocaine with intent  to distribute, see  21 U.S.C.     841(a)(1),                                                 

846.  Finding  no error, we affirm the district court judgment in

all respects. 

          Negron  first claims that  the district court  erred in

rejecting his  motion  for a  bill  of particulars,  because  the

indictment failed to name all coconspirators and alleged no overt

acts involving Negron.1  The lone count against Negron alleged an

eighteen-month conspiracy  to possess  with intent  to distribute

cocaine.   It named all  28 indicted coconspirators,  but omitted

two unindicted cooperating  witnesses.2  No more was exigible, as
                                                  

     1Rulings disallowing bills of  particulars are reviewed only
for abuse  of discretion.   United States  v. Sepulveda,  15 F.3d                                                                 
1161, 1193 (1st Cir. 1993),  cert. denied, 114 S.Ct. 2714 (1994).                                                   
In  the  present context,  this requires  a demonstration  by the
defendant  that the  denial  resulted in  prejudice at  trial, or
other prejudice  to  a "substantial  right."   United  States  v.                                                                       
Hallock, 941 F.2d  36, 40 (1st Cir. 1991)  (quoting United States                                                                           
v. Paiva, 892 F.2d 148, 154 (1st Cir. 1989)).                   

     2Count One alleged:

          The general  allegations are  hereby incorpo-
          rated and realleged herein by reference.

          From  on or about  September 1991, up  to and
          including May  of 1993,  in  the District  of
          P.R., FL, N.Y., MA, and elsewhere, within the
          jurisdiction of this court, . . . 

          [list of 23 defendants, including Negron, but
          not including 2 of the 4 cooperating witness-
          es]

          .  . . the  defendants herein, and  others to
          the Grand Jury known  and unknown, did  know-
          ingly  and  intentionally  combine, conspire,
          confederate,  and agree  together, with  each

                                2

the  indictment  substantially   described  the  essential  facts

constituting  the charged offense, within the  meaning of Fed. R.

Crim. P. 7(c)(1).  See United States  v. Hallock, 941 F.2d 36, 40                                                          

(1st Cir.  1991).  Compare  United States v. Tomasetta,  429 F.2d                                                                

978, 979 (1st Cir.  1970) (more precise averments as to  date and

location  of  crime may  be  needed when  charging  a substantive

offense).   The government  need not describe  "the precise dates

and locations" of all overt acts, Hallock, 941 F.2d at 40-41; see                                                                           

United States v. Paiva, 892 F.2d 148, 155 (1st Cir. 1989), absent                                

a showing of actual prejudice or surprise.  

          Bills of particulars are designed to provide sufficient

additional  detail  to enable  an  accused to  mount  an adequate

                                                  

          other and with  diverse other persons  to the
          Grand Jury known  and unknown, to commit  the
          following offense against  the United States,
          that is, possession with intent to distribute
          cocaine,  a Schedule  II  narcotic drug  con-
          trolled substance, in violation  of Title 21,
          U.S.C.,    841(a)(1) and 846.

          Object of the  conspiracy: It was the  object
          of  the  conspiracy   that  codefendants  and
          coconspirators would and  did possess cocaine
          with the intent to  distribute, and would and
          did distribute  the same for  the purpose  of
          obtaining monetary gain.

          Overt Acts  [Indictment lists 44  overt acts,
          none of  which specifically name  Negron] in-
          clude:

          3.  The cocaine  loads were  usually retained
          and safeguarded by  members of the  organiza-
          tion.
          . . . .

          5.  A portion of the cocaine was prepared for
          distribution in Puerto Rico. 

                                3

defense,  avoid double jeopardy,  and prevent surprise  at trial.

See Hallock, 941  F.2d at 40.   There is no basis  for concluding                     

that this indictment was impermissibly vague, so as to materially

hamper  trial preparation, cause surprise, or prevent Negron from

forfending against  double jeopardy.   Moreover, not only  did he

have  the  benefit  of full  discovery,  but  the district  court

ordered that  Negron be  accorded reasonable access  to the  four

cooperating witnesses who  later testified for the  government at

trial.    These  discovery  resources  afforded  Negron  adequate

opportunities  to inform himself  of the evidence  the government

was prepared to present at trial.  Negron has  neither provided a

factual  foundation for his  conclusory alibi-defense  claim, nor

indicated a basis for the claim that any vagueness in the present

indictment may expose him to  prosecution for conduct of which he

has been acquitted  in the past.   See United States  v. Ramirez-                                                                           

Burgos, 44 F.3d  17, 19 (1st Cir. 1995)(citations  omitted) ("The                

Double Jeopardy Clause  safeguards against (i) a  second prosecu-

tion following acquittal or final conviction for the same offense

and (ii)  multiple punishments  for the  same offense.");  United                                                                           

States v.  Abreu, 952 F.2d  1458, 1464 (1st Cir.),  cert. denied,                                                                          

112 S.  Ct. 1695 (1992)(same).   Finally, even though  Negron has

been apprised of the relevant times, transactions and persons, he

neither  precisely defines  an alibi  nor  demonstrates that  the

present  conspiracy  charge  is barred  by  any  prior acquittal.

Moreover, since  the indictment contained  sufficient information

to  apprise Negron  of the  criminal  conduct with  which he  was

                                4

charged,  he was  neither prejudiced  nor  unfairly surprised  at

trial by any absence of particulars. 

                                5

          Negron also claims that  the evidence was  insufficient

to support the verdict.3  At trial, the government presented four

coconspirators, each  of whom  tied Negron  directly to the  same

conspiracy.  Their  credibility was for the jury.   United States                                                                           

v. Saccoccia, 58 F.3d 754, 773 (1st Cir. 1995).                         

          Negron  further claims that the district court erred in

denying  his motion  for  new  trial  based  on  newly-discovered

evidence.  The  proffered "newly discovered evidence"     a puta-

tive  averment by  a  cooperating  witness  that Negron  did  not

participate in  the drug organization     fell well short  of the

mark, if for  no other reason than that it has  not been shown to

have been "newly discovered."   See United States v. Natanel, 938                                                                      

F.2d  302, 313  (1st  Cir.  1991), cert.  denied,  502 U.S.  1079                                                          

(1992);  see also  United  States  v. Tibolt,  72  F.3d 965,  972                                                      

(1995).  

          Further, Negron challenges  the drug-quantity calculat-

ion relied on  at sentencing.  As there  was evidence that Negron

had been involved with considerably more than the five  kilograms

of  cocaine found by  the district court, there  can have been no

clear error.   See United States v. Morillo, 8 F.3d 864, 871 (1st                                                     

Cir. 1993).

                                                  

     3We review the entire record  in the light most favorable to
the government and indulge all reasonable inferences favorable to
the verdict,  see United  States v. Saccoccia,  58 F.3d  754, 773                                                       
(1st Cir.  1995), in order  to determine whether a  rational jury
could have found appellant guilty  beyond a reasonable doubt. See                                                                           
United States v. Valle, 72 F.3d 210, 216-17 (1st Cir. 1995).                                  

                                6

          Finally,  absent  a  showing  of  any  error,  Negron's

cumulative error claim collapses.  

          Affirmed.                    Affirmed                            

                                7